DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lair et al. (“Lair”)(US 2007/0243600) in view of Lee et al. (“Lee”)(US 5,147,529) and legal precedent.
Lair (fig. 1-78) teaches a method for separating an analyte from other components of a sample contained in a receptacle comprising the automated steps of:
(re: certain elements of claim 1) (a) transporting a receptacle containing a fluid medium to a first location of a system, wherein the fluid medium contains a sample material and a suspension of magnetically-responsive solid supports adapted to immobilize an analyte thereon (fig. 3, 13, 19 showing transport 500 that transports receptacles to a first location--incubation station 600; para. 139-146, 270, 283-306; para. 231, 241 teaching that assay utilizes target capture reagent that includes support material of magnetically responsive particles able to bind to and immobilize a target analyte);
(c) transporting the receptacle from the first location to a second location of the system (fig. 3 showing transport from station 600 to separation station 800; para. 142-146);

 (e) at the end of the dwell period, and while the fluid medium is exposed to the magnetic field, removing at least a portion of the fluid medium from the receptacle (Id. teaching use of aspirator tubes during magnetic dwell time);
 (f) after step (e), dispensing a suspension fluid into the receptacle (Id. teaching that magnetic wash cycles include “a dispense, mix, magnetic dwell and aspirate sequence”); and
 (g) agitating the contents of the receptacle, thereby suspending the solid supports within the suspension fluid (Id.); 
(re: claims 2, 4, 6, 8, 10, 12, 14, 16, 18) wherein the solid supports remain substantially isolated within the receptacle during step (c) (para. 7, 326);
(re: certain elements of claim 3) wherein: the first location comprises a receptacle holding station configured to receive and hold the receptacle (fig. 3 near para. 600); and
 the second location comprises a magnetic separation station constructed and arranged to perform a magnetic separation procedure on the receptacle by positioning magnets to magnetically isolate the solid supports (fig. 3, 24; para. 326-335); 
(re: claims 9, 11, 13, 15) wherein the receptacle is one of a plurality of receptacles of a multiple receptacle device (fig. 14, 58 near 160; para. 126, 163, 166). 
(re: claim 17) wherein the analyte is a nucleic acid (para. 2); 

Lair as set forth above teaches all that is claimed except for expressly teaching 
(re: certain elements of claim 1) (b) at the first location, exposing the fluid medium to a first magnetic field for a first dwell period, thereby isolating the solid supports 
(re: certain elements of claim 3) wherein the receptacle holding station includes one or more stationary magnets constructed and arranged to apply the first magnetic field to the contents of the receptacle held in the receptacle holding station;
(re: claims 5, 7) wherein the first dwell period is longer than the second dwell period.
Here, it is noted that Lair already teaches that a wide array of preparatory steps may be performed in the “incubation” station to properly prepare the receptacles for magnetic separation (para. 143-144) and that it is known to extract and isolate the magnetic particles on one side of the receptacle throughout the separation process, wherein the dwell times are adapted to the specific assay program (para. 7, 326, 335 teaching that those skilled in the art of nucleic acid-based diagnostic testing will be able to determine the appropriate magnetic dwell times, wash cycles, etc.).  Lee further teaches that it is well-known to subject the receptacles to a preliminary magnetic dwell time at a preparatory/incubation station as it reduces overall dwell times and improves magnetic separation (col. 6, ln. 35-66; fig. 2 showing receptacle holding station with stationary magnets).  Indeed, the claimed features related to the respective dwell times can be regarded as common system configurations or operating parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the magnetic as taught above.  Further, legal precedent teaches that variations in these type of common design/operating parameters are obvious and that said parameters can be recognized as common design/operating variables whose optimization would be known to one with ordinary skill in the 
	
	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 

Jcr



---
August 9, 2021